[DO NOT PUBLISH]

                IN THE UNITED STATES COURT OF APPEALS

                         FOR THE ELEVENTH CIRCUIT
                          ________________________                      FILED
                                                               U.S. COURT OF APPEALS
                                  No. 09-16115                   ELEVENTH CIRCUIT
                                                                      MAY 6, 2010
                              Non-Argument Calendar
                                                                      JOHN LEY
                            ________________________
                                                                       CLERK

                     D.C. Docket No. 09-00261-CR-01-WSD-1

UNITED STATES OF AMERICA,

                                                            Plaintiff-Appellee,

                                        versus

MARTIN RIOS-GALACIA,

                                                            Defendant-Appellant.

                            ________________________

                    Appeal from the United States District Court
                       for the Northern District of Georgia
                          ________________________
                                  (May 6, 2010)

Before EDMONDSON, BIRCH and COX, Circuit Judges.

PER CURIAM:

      Martin Rios-Galacia appeals the thirty-month sentence imposed following his

guilty plea for illegal reentry after deportation in violation of 8 U.S.C. § 1326(a) and

(b)(2). After review of the record, we affirm.
      Rios-Galacia contends that his sentence, which falls within the advisory

guidelines range, is substantively unreasonable under 18 U.S.C. § 3553(a). See United

States v. Booker, 543 U.S. 220, 260-62, 125 S. Ct. 738, 764-66 (2005) (holding that

the United States Sentencing Guidelines are advisory and that a sentence within or

outside the applicable guidelines range is reviewed for unreasonableness). He argues

that a below-guidelines sentence was warranted in light of his history of employment,

his work ethic, his devotion to his family, his ongoing rehabilitation, and the

victimless nature of his crime. According to Rios-Galacia, a sentence of fewer than

thirty months would be a just punishment under the circumstances and would satisfy

the government’s interest in deterring others from illegally reentering the United

States after deportation.

      We examine whether a sentence is reasonable in light of the record and the §

3553(a) factors.1 This court will not reverse a sentence unless “left with the definite


       1
           The factors include:

       (1) the nature and circumstances of the offense and the history and characteristics of
       the defendant; (2) the need to reflect the seriousness of the offense, to promote
       respect for the law, and to provide just punishment for the offense; (3) the need for
       deterrence; (4) the need to protect the public; (5) the need to provide the defendant
       with needed educational or vocational training or medical care; (6) the kinds of
       sentences available; (7) the Sentencing Guidelines range; (8) pertinent policy
       statements of the Sentencing Commission; (9) the need to avoid unwanted sentencing
       disparities; and (10) the need to provide restitution to victims.

United States v. Talley, 431 F.3d 784, 786 (11th Cir. 2005) (citing 18 U.S.C. § 3553(a)).

                                                2
and firm conviction that the district court committed a clear error of judgment in

weighing the § 3553(a) factors by arriving at a sentence that lies outside the range of

reasonable sentences dictated by the facts of the case.” United States v. Pugh, 515

F.3d 1179, 1191 (11th Cir. 2008) (quotation and citation omitted).

      After considering the circumstances of Rios-Galacia’s case and considering the

§ 3553(a) factors, the district court imposed a sentence at the low end of the guidelines

range. The court concluded that a sentence of thirty months was appropriate for

several reasons, including: (1) the need to deter others who would “refuse to conform

their conduct to the laws” (R.3-33 at 31); (2) Rios-Galacia’s criminal history, which

demonstrated “an escalating pattern of severity” (id. at 25); and (3) his history of

“misconduct in virtually all aspects of his life.” (Id. at 20.) Rios-Galacia has not met

his burden to show that the court abused its discretion in determining that a thirty-

month sentence was appropriate, especially considering that the sentence was at the

bottom end of the advisory guidelines range of thirty to thirty-seven months. See

United States v. Sarras, 575 F.3d 1191, 1219 (11th Cir. 2009) (noting that there

appears to be “no post-Booker case in our circuit where a sentence within the advisory

guidelines range was held unreasonable.”). The sentence imposed was substantively

reasonable.

      AFFIRMED.

                                           3